DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 31st, 2020 has been entered. Claims 1 and 3 – 5 are pending in the application. 

Drawings
The drawings filed on August 21st, 2018 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US 5935514) in view of Hornsby (US 2004/0084795) and Nishio (US 5021213).
Regarding claim 1, Ford discloses a manufacturing method comprising: a mixing step in which a raw material for forming a ceramic formed body is dryly mixed (Col. 6, line 57), and then, a liquid is added to the obtained dry mixture to wetly mix the mixture (Col. 6, line 58); a step in which the mixture obtained in the mixing step is homogenized and de-aired (Col. 6, line 60); a step in which supercritical carbon dioxide in the state of supercritical fluid is added to the product obtained in extruder (Col. 7, line 3); and a forming step in which a forming raw material containing the supercritical carbon dioxide is extruded to form the ceramic formed body (Col. 6, lines 65 -67). However, Ford doesn’t teach injecting the supercritical carbon dioxide.
– 44).
Thus, it would have been obvious to one of ordinary skill in the art to modify the invention disclosed by Ford, wherein the supercritical fluid is injected into the extruder, as taught by Hornsby. One would be motivated to make this modification to reduce the viscosity with the supercritical fluid and facilitate processing of the raw material (Hornsby – Para. 46; Para. 61). Furthermore, Ford teaches that the supercritical fluid evaporates and is lost when exposed (Col. 2, line 7). So it would have been obvious to one of ordinary skill in the art to position the injection proximate to the die, to minimize the amount of supercritical fluid lost to evaporation or dissipation. However, these references don’t teach deaerating the air inside a kneaded product before injecting the supercritical fluid.
Yet, in a similar field of endeavor, Nishio relates to a method for obtaining a molded body made of a ceramic powder (Col. 1, lines 6 – 10). This method includes a mixing step wherein raw material for forming the ceramic body is dryly mixed (Col. 1, lines 59 – 60), adding a liquid to obtain a mixture (Col. 5, line 64), a kneading step wherein the mixture is kneaded (Col. 5, line 66), and a deaerating step in which the air inside the kneaded product is deaerated by a vacuum suction device (Col. 5, lines 66 – 67), before the kneaded product undergoes further processing.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Hornsby and Ford to de-aerate the kneaded product before adding the supercritical fluid, as taught by Nishio. This limitation is well-known in the art and one would be motivated to add this limitation to de-foam the kneaded product to facilitate further processing.
Regarding claim 3, Ford in view of Hornsby and Nishio discloses the invention taught in claim 1, as described above. Furthermore, Ford teaches supercritical carbon dioxide is added to 
Regarding claim 4, Ford in view of Hornsby and Nishio discloses the invention taught in claim 1, as described above. Furthermore, Ford teaches that the supercritical fluid needs to be maintained at a specific pressure so that the carbon dioxide can be converted and maintained as supercritical carbon dioxide (Col. 7, lines 6-10). So it would have been obvious to one of ordinary skill in the art to maintain the injection pressure between 15MPa and 35MPa, through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 5, Ford in view of Hornsby and Nishio discloses the invention taught in claim 1, as described above. Furthermore, Ford discloses using a pore former in the dry mixture (Col. 8, line 35; Dry mixture taught in example 1 includes a pore former - methylcellulose).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743